                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



PETER MARIO GOICO,
            Plaintiff,

      vs.                                              No. 19-1055-JTM

STATE OF KANSAS,
            Defendant.




                            MEMORANDUM AND ORDER


      This matter is before the court on pro se plaintiff Peter Mario Goico’s Objections

(Dkt. 11, 12) to the Order (Dkt. 9) of the United States Magistrate Judge refusing his

request to allow him to proceed anonymously with his complaint. Goico has brought this

action against the State of Kansas in order to oppose any legalization of marijuana.

      Goico states that he suffers from Autism Spectrum Disorder and takes the

prescription drug Paroxetine (Praxil). He opposes legalization (Dkt. 1, at 3-4) because he

wishes to invest in a pharmaceutical company, and “might never get a return on my

investment because people are turning away from prescriptions … in favor of

marijuana.” He also argues legalization would be unconstitutional. (Id. at 4).

      The Magistrate Judge denied Goico’s motion to seal the case (Dkt. 3) and his

request to proceed anonymously, accurately summarizing the law’s preference for open
proceedings (Dkt. 9, at 3-4), and finding Goico had failed to provide any evidence to

support for such relief.

       The court sustains the conclusions of the Magistrate Judge. In neither his Objection

or his Supplement has Goico pointed to any particularized necessity for anonymity.

Instead, he has simply pointed to nonviolent, popular rhetoric by one person advocating

for legalization, makes dark references to “activist groups pushing their agenda,”

speculates wildly that the State of Kansas may interfere with his disability benefits in

retaliation, and complains that a family member “makes a habit to demean and

demonize” persons opposing legalization. (Dkt. 10, at 1-3). His supplement presents a

copy of an article from a British newspaper reporting the statement by the author of a

work discussing the dangers of marijuana that he has received death threats. (Dkt. 12).

       Goico has failed to present any evidence of a threat to his safety which is either

non-speculative, particularized, or credible. The plaintiff’s Objection is overruled.

Consistent with the Order of the Magistrate Judge (Dkt. 9, at 9) the Clerk shall unseal the

present action.

       The court also denies Goico’s motion for a preliminary injunction, as he has failed

to show any likelihood of success on the merits. Leaving aside a host of other likely fatal

problems with his action, the plaintiff has supplied no authority at all for this court to

enjoin hypothetical state legislation. See Common Cause of Pennsylvania v. Pennsylvania, 447

F. Supp. 2d 415, 437 (M.D. Pa. 2006) (“the Court has no authority to dictate to the



                                             2
Pennsylvania General Assembly how that body must conduct itself when considering

and enacting future state legislation”), aff'd, 558 F.3d 249 (3d Cir. 2009).

       IT IS ACCORDINGLY ORDERED this day of April, 2019, that the plaintiff’s

Objections (Dkt. 10, 12) are overruled, and his Motions for Injunctive Relief (Dkt. 4, 7) are

denied. The Clerk of the Court shall unseal the present action.




                                           s/ J. Thomas Marten
                                           J. Thomas Marten, Judge




                                              3
